Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 07/11/2017. Claims 1, 8 and 14 are independent claims. Claims 1-20 have been examined and rejected in the current patent application. 
Response to Arguments
Applicant presents the following arguments in the June 06, 2021 amendment. 
Applicant's arguments with respect to claims 1, 8 and 14 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2021 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2017/0085447 A1, hereinafter Chen) in view of Siebel et al. (US 2017/0006135, hereinafter Siebel) and in view of Fillipi et al. (US 2018/0121035 A1, hereinafter Fillipi).    
 	Regarding independent claim(s) 1, Chen discloses a method, by a processor, for storage resource utilization analytics, comprising: receiving, by each of a plurality of heterogeneous storage systems of varying file system and object storage architectures, requests to perform storage actions on data respectively stored in the plurality of heterogeneous storage systems (Chen discloses splunk is a database system designed for extracting structure and analyzing machine-generated data. It takes in data from other databases, web servers, networks, sensors, etc. and then offers services to analyze the data, and produce dashboards, graphs, reports, alerts, performance measurements and other visualizations. A heterogeneous distributed database, different sites have different operating systems,
DBMS products and data models. It also allows users to search and visualize event data extracted from raw machine data received from heterogeneous data sources. The heterogeneous database systems are independent in nature and integrated together so that they function as a single database system. An application marketplace or other application distribution system might distribute the application to a client device based on a request from the client device to download the application. It states the physical distribution of data across the different sites, (see Chen: Para. 0115, 0146, 0151,
0210, 0290, 0334 and 0446-0457). This reads on the claim concept of by a processor, for storage resource utilization analytics, comprising: receiving, by each of a plurality of heterogeneous storage systems of varying file system and object storage architectures, requests to perform storage actions on data respectively stored in the plurality of heterogeneous storage systems), 
wherein the requests to perform the storage actions are each initiated by a user or application on a computer in networked communication with a respective one of the plurality of heterogeneous (Chen discloses each client device 102 may host or execute one or more client applications 110 that are capable of interacting with one or more host devices 106 via one or more networks 104. For instance, a client application 110 may be or comprise a web browser that a user may use to navigate to one or more websites or other resources provided by one or more host devices 106. A dependency relationship between a corporate e-mail service and a centralized authentication service can be reflected by recording an association between their respective service definitions, which is multiple databases that are connected with each other and are spread across different physical locations. Different sites use dissimilar schemas and software. The system may be composed of a variety of DBMSs like relational, network, hierarchical or object oriented. Splunk service can includes informational fields that can serve as metadata, implied data fields, or attributed data fields for the events identified by other aspects of the entity definition. The metadata fields associated with the data blocks at block 304, the default metadata fields associated with each event may include a host, source, and source type field including or in addition to a field storing the timestamp. A database server is the software managing a database, and a client is an application that requests information from a server. Each computer in a network is a node that can host one or more databases. Each node in a distributed database system can act as a client, a server, or both, depending on the situation within a heterogeneous distributed database system, {See Chen: Para. 0102-0115, 0129-0136, 0161-0167, 0246, 0247, 0283, 0289, 0334, 0449 and 0450). This reads on the claim concept of wherein the requests to perform the storage actions are each initiated by a user or application on a computer in networked communication with a respective one of the plurality of heterogeneous storage systems in which the data is stored, and wherein metadata associated with each storage action is emitted by the respective one of the plurality of heterogeneous storage systems upon performing the storage action);
responsive to performing the storage actions, creating, by each of the plurality of heterogeneous storage systems, one or more events containing the metadata respectively describing the storage actions (Chen discloses storage capacity is presently making it feasible to store massive quantities of minimally processed machine data for later retrieval and analysis. storing minimally processed machine data and performing analysis operations at search time can provide greater flexibility. Similar to the process for creating events, an indexer may again refer to a source type definition associated with the data to locate one or more properties that indicate instructions for determining a timestamp for each event. The indexer associates with each event one or more metadata fields including a field containing the timestamp (in some embodiments, a timestamp may be included in the metadata fields) determined for the event. Users to search and visualize event data extracted from raw machine data received from heterogeneous data sources. A set of databases from different vendors, possibly using different database paradigms. Different types of capabilities can be provided by heterogeneous distributed database systems. They include schema integration, distributed query processing, distributed transaction management, administrative functions, and coping with different types of heterogeneity. Schema integration has to do with the way in which users can logically view the distributed data, (see Chen: Para. 0087-0095, 0104-0199, 0135-0142, 0151 and 0334). This reads on the claim concept of responsive to performing the storage actions, creating, by each of the plurality of heterogeneous storage systems, one or more events containing the metadata respectively describing the storage actions); 
responsive to creating the one or more events, sending, by each of the plurality of heterogeneous storage systems (Chen discloses storing minimally processed machine data and performing analysis operations at search time can provide greater flexibility. Similar to the process for creating events, an indexer may again refer to a source type definition associated with the data to locate one or more properties that indicate instructions for determining a timestamp for each event. The indexer associates with each event one or more metadata fields including a field containing the timestamp (in some embodiments, a timestamp may be included in the metadata fields) determined for the event. Users to search and visualize event data extracted from raw machine data received from heterogeneous data sources. A set of databases from different vendors, possibly using different database paradigms. Different types of capabilities can be provided by heterogeneous distributed database systems. They include schema integration, distributed query processing, distributed transaction management, administrative functions, and coping with different types of heterogeneity. Schema integration has to do with the way in which users can logically view the distributed data. A dependency relationship between a corporate e-mail service and a centralized authentication service can be reflected by recording an association between their respective service definitions, (see Chen: Para. 0087-0095, 0104-0199, 0135- 0142, 0151, 0246, 0283 and 0334). This reads on the claim concept of responsive to creating the one or more events, sending, by each of the plurality of heterogeneous storage systems), 
within the centralized search index for each respective storage system of the plurality of heterogeneous storage systems, the metadata associated with each storage action undertaken by the user or the application (Chen discloses the data center monitoring of the health of the environment, proactively identifying performance and capacity. A data collection controller node 3306 may determine that one or more data collection nodes 3304 can increase a rate at which the nodes send collection requests in response to determining that a data source 3302 has increased a rate at which the data source permits, which is the data source has increased its computing capacity to receive such requests. As storage capacity becomes progressively cheaper and more plentiful, there are fewer incentives to discard these portions of machine data and many reasons to retain more of the data. A cloud-based data intake and query system 1006 may comprise a plurality of system. Each system instance 1008 may include one or more computing resources managed by a provider of the cloud-based system 1006 made available to a particular subscriber. A dependency relationship between a corporate e-mail service and a centralized authentication service can be reflected by recording an association between their respective service definitions, which is multiple databases that are connected with each other and are spread across different physical locations. Different sites use dissimilar schemas and software. The system may be composed of a variety of DBMSs like relational, network, hierarchical or object oriented. Splunk service can includes informational fields that can serve as metadata, implied data fields, or attributed data fields for the events identified by other aspects of the entity definition. The metadata fields associated with the data blocks at block 304, the default metadata fields associated with each event may include a host, source, and source type field including or in addition to a field storing the timestamp. A database server is the software managing a database, and a client is an application that requests information from a server. Each computer in a network is a node that can host one or more databases. Each node in a distributed database system can act as a client, a server, or both, depending on the situation within a heterogeneous distributed database system. User can search for any information by passing query in form of keywords or phrase. It then searches for relevant information in its database and return to the user. The search head may optimize the received search request for execution at the respective external virtual index. Alternatively, the ERP process may receive a search request as a result of analysis performed by the search head or by a different system process. Application running on a client device may initiate communication with a host application 114 by making a request for a specific resource (e.g., based on an HTTP request), and the application server may respond with the requested content stored in one or more response packets, (see Chen: Para. 0086, 0087, 0103, 0112, 0190, 0205-0221, 0291, 0225- 0246, 0247, 0283, 0289, 0303, 0334, 0449 and 0450). This reads on the claim concept of within the centralized search index for each respective storage system of the plurality of heterogeneous storage systems, the metadata associated with each storage action undertaken by the user or the application); and  
However, Chen do not appears to specifically disclose the one or more events and the metadata as a message to a centralized search index via a message queue; responsive to receiving the message by the centralized search index from the message queue, extracting the one or more events from the message and indexing the one or more events according to the metadata, wherein the metadata is normalized from a first format describing each storage action performed by those of the plurality of heterogeneous storage systems implementing the file system architecture and a second format  describing each storage action performed by those of the plurality of heterogeneous storage systems implementing the object storage architecture into a third, standardized format for indexing: and determining storage capacity in each of the plurality of heterogeneous storage systems by exclusively examining. 
In the same field of endeavor, Siebel discloses the one or more events and the metadata as a message to a centralized search index via a message queue; responsive to receiving the message by the centralized search index from the message queue, extracting the one or more events from the message and indexing the one or more events according to the metadata (Siebel discloses for example, existing data exploration tools may be capable of processing or displaying snapshots of historical statistical data, but lack offerings that can trigger analytics on real-time or streaming events or deal with complex time-series calculations. The data sources 208 may include data about device events. The device events may include, for example, device failure, reboot, outage, tamper, and the like. An event queue is a repository where events from an application are held prior to being processed by a receiving program or system. Event queues are often used in the context of an enterprise messaging system. The type system may be defined by metadata or circuitry within the system 200. For example, the type metadata component 404 defines type models for a type system for a distributed system (metadata to identify the type of message). Presenting a plurality of UI components to the user and receiving a selection of one or more of the plurality of UI components for inclusion in the application UI. Receiving and processing messages comprising the time-series data using one or more of stream processing and the distributed queues (for example, using the stream processing component 3730). A single medium or multiple media (e.g., a centralized or distributed database, and/or associated caches and servers) that store the one or more sets of instructions. The centralized search index provides results for a unified search experience. The search engine provides the necessary algorithms and query languages necessary to connect users with the relevant content in the centralized search index. The system includes translating a message and placing the message in a distributed message queue using message decoders. These tools each provide a live interface for extracting data from numerous sources, plotting and visualizing the raw data as well as features of the data, and running machine learning algorithms. The method 4100 includes extracting, transforming, and loading 4108 aggregate data into a multi-dimensional data store (for example, using a data services component 3714), {see Siebel: Para. 0085, 0113-0114, 0145, 0152-0158 0186, 0311-0326, 0485-0488, 0592-0606, 0612-0617, 0644-0661, 0665-0669 and FIG. 4, 5 & 35). This reads the claim concept of the one or more events and the metadata as a message to a centralized search index via a message queue; responsive to receiving the message by the centralized search index from the message queue, extracting the one or more events from the message and indexing the one or more events according to the metadata),           
	wherein the metadata is normalized from a first format describing each storage action performed by those of the plurality of heterogeneous storage systems implementing the file system architecture and a second format describing each storage action performed by those of the plurality of heterogeneous storage systems implementing the object storage architecture into a third, standardized format for indexing: and determining storage capacity in each of the plurality of heterogeneous storage systems by exclusively examining (Siebel discloses for longer gaps, machine learning techniques such as weather normalized regressions may be required. Normalized data may be provided to the key/value store 3016. The type system may be defined by metadata or circuitry within the system 200. The type of data that may be provided by the data sources 208) and metadata to identify the type of message.
Based on the message type, the communication/retry logic may place a message into an inbound queue, wherein the message will await processing. When data or messages need to be sent to one or more of the data sources 208, messages may be placed in the outbound queues. Developers building large scale loT applications with millions of sensors face the challenge of detecting valuable events from within fast, real-time, high bandwidth, heterogeneous data streams. Heterogeneous refers to a mixed environment with technology from multiple vendors. The data sources 208 may include data stored in an unstructured database or format, such as a Hadoop distributed file system (HDFS). The data services component 204, which may include storage nodes (first, second and third), is designed to run on cheap commodity hardware and handle high write throughput while not sacrificing read efficiency, helping drive down costs of ownership while greatly increasing the value of a business's big data environment. As nodes are added, the data may be automatically rebalanced and partitioned across the storage cluster, ensuring continued high performance and reliability. The product cloud may provide one or more of: a platform for building and processing software applications; massive data storage capacity; a data abstraction layer that implements a type system; a rules engine and analytics platform. For example, the integration component 202 and data services component 204 reduce development time and cost by using a standardized persistence framework, (see Siebel: Para.
0099, 0141-0145, 0152-0158, 0164-0207, 0306, 0319-0325, 0387, 0468, 0588 and FIG. 1). This reads on the claim concept of wherein the metadata is normalized from a first format describing each storage action performed by those of the plurality of heterogeneous storage systems implementing the file system architecture and a second format describing each storage action performed by those of the plurality of heterogeneous storage systems implementing the object storage architecture into a third, standardized format for indexing: and determining storage capacity in each of the plurality of heterogeneous storage systems by exclusively examining).  
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the storage volume and resource utilization of
Chen in order to have incorporated the distributed message queue, as disclosed by Siebel, since both of these mechanisms are directed to Data storage refers to the use of recording media to retain data using computers or other devices. The most prevalent forms of data storage are file storage, block storage and object storage, with each being ideal for different purposes. Heterogeneous refers to a mixed environment with technology from multiple vendors. Think of heterogeneous as an environment that has interoperable components. A heterogeneous would involve components from multiple vendors, for example switches running in interoperability mode. An event queue is a repository where events from an application are held prior to being processed by a receiving program or system. Event queues are often used in the context of an enterprise messaging system. Events waiting to be processed reside in an event queue. The term message, or messages, is sometimes used interchangeably with the term event.
Message queues allow different parts of a system to communicate and process operations asynchronously. A message queue provides a lightweight buffer which temporarily stores messages, and endpoints that allow software components to connect to the queue in order to send and receive messages. Storage is a process through which digital data is saved within a data storage device by means of computing technology. Storage is a mechanism that enables a computer to retain data, either temporarily or permanently. Storage Management is defined as it refers to the management of the data storage equipment's that are used to store the user/computer generated data. Hence it is a tool or set of processes used by an administrator to keep your data and storage equipment's safe. Storage management is a process for users to optimize the use of storage devices and to protect the integrity of data for any media on which it resides and the category of storage management generally contain the different type of subcategories covering aspects such as security, virtualization and more, as well as different types of provisioning or automation, which is generally made up the entire storage management software market. Cloud storage as one of the most important services of cloud computing helps cloud users break the bottleneck of restricted resources and expand their storage without upgrading their devices. In order to guarantee the security and privacy of cloud users, data are always outsourced in an encrypted form. However, encrypted data could incur much waste of cloud storage and complicate data sharing among authorized users. Heterogeneous computing refers to systems that use more than one kind of processor or cores. These systems gain performance or energy efficiency not just by adding the same type of processors, but by adding dissimilar coprocessors, usually incorporating specialized processing capabilities to handle particular tasks. Heterogeneous System Architecture is a cross-vendor set of specifications that allow for the integration of central processing units and graphics processors on the same bus, with shared memory and tasks. One overarching goal of the heterogeneous system is to reduce latency for CPU/GPU operations. In order to do this, programmers have to reorganize the computing system, where traditional systems have a CPU that is separate from a GPU.
Storage utilization is a measure of how well the available data storage space in an enterprise is used.
Utilization measures the efficiency with which the storage uses its inventory storage capacity.
Incorporating the teachings of Siebel into Chen would produce the system may include message decoders to receive messages comprising the time-series data and storing the messages on message queues, as disclosed by Siebel, (see Abstract). 
However, Chen and Siebel do not appears to specifically disclose responsive to receiving the one or more events by the plurality of heterogeneous storage systems and analyzing content of the one or more events, tagging data of the one or more events with the metadata in real-time according to one or more pre-defined rules applied to the content, wherein the user is mapped to a department of an entity having set in a the centralized search index department-specific metadata tags, and wherein, an authentication lookup of the user to determine the department to apply the department-specific metadata tags to the data is performed only when the user mapping to the department is unknown.
In the same field of endeavor, Siebel discloses responsive to receiving the one or more events by the plurality of heterogeneous storage systems and analyzing content of the one or more events, tagging data of the one or more events with the metadata in real-time according to one or more pre-defined rules applied to the content (Filippi discloses the communication between a client device 102 and host application 114 may include sending various requests and receiving data packets. System 108 includes one or more forwarders 204 that receive data from a variety of input data sources 202, and one or more indexers 206 that process and store the data in one or more data stores 208. The transformations applied to event data may, for example, be specified in one or more configuration files and referenced by one or more source type definitions. It also allows users to search and visualize event data extracted from raw machine data received from heterogeneous data sources. Events among the indexers and data stores, the indexers can analyze events for a query in parallel. System component annotates each block generated from the raw data with one or more metadata fields. These metadata fields may, for example, provide information related to the data block as a whole and may apply to each event that is subsequently derived from the data in the data block. For example a user may assign any of various tags and/or display properties to the displays and the user or the display management system can define groups using these tags. They may use a saved search to look for events in real-time or on a schedule. Further, a display alert may trigger when search results meet specific conditions (e.g., user defined conditions). Predefined rules are rules created in the Developer tool or provided with the Developer tool and Analyst tool, (see Fillippi: Para. 0072-0088, 0106-0114, 0119-0121, 0122-0137, 0183-0195, 0245, 0279-0292 and 0307-0310). This reads on the claim concepts of responsive to receiving the one or more events by the plurality of heterogeneous storage systems and analyzing content of the one or more events, tagging data of the one or more events with the metadata in real-time according to one or more pre-defined rules applied to the content), 
wherein the user is mapped to a department of an entity having set in a the centralized search index department-specific metadata tags, and wherein, an authentication lookup of the user to determine the department to apply the department-specific metadata tags to the data is performed only when the user mapping to the department is unknown (Filippi discloses For example, a dependency relationship between a corporate e-mail service and a centralized authentication service can be reflected by recording an association between their respective service definitions. a user interface, allowing centralized control and management of multiple displays, which may be located in different geographic regions, and may be attached to and hosted by different computing devices. a service such as corporate e-mail may be defined in terms of the entities employed to provide the service, such as host machines and network devices. Each entity is defined to include information for identifying all of the event data that pertains to the entity, whether produced by the entity itself or by another machine, and considering the many various ways the entity may be identified in raw machine data (such as by a URL, an IP address, or machine name). Metadata is data (information) about data. Meta tags always go inside the <head> element, and are typically used to specify character set. The metadata fields may include separate fields specifying each of a host, a source, and a source type related to the data block. Registration code may be any identifier which can be used for authentication. This could include logging into a user account maintained by the host device, such as with a usemame and password. Performs monitoring and alerting operations and includes analytics to facilitate identifying both known and unknown security threats based on large volumes of data stored. IT service monitoring, and identifying both known and unknown security threats, from the underlying data, (Fillippi: Para. 0072-0088, 0114-0122, 0181-0188, 0228-0244 and 0267-0273). This reads on the claim concepts of wherein the user is mapped to a department of an entity having set in a the centralized search index department-specific metadata tags, and wherein, an authentication lookup of the user to determine the department to apply the department-specific metadata tags to the data is performed only when the user mapping to the department is unknown). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the storage volume and resource utilization with distributing data of Chen and Siebel in order to have incorporated the management for data, as disclosed by Fillippi, since both of these mechanisms are directed to data analytics is a discipline focused on extracting insights from data. It comprises the processes, tools and techniques of data analysis and management, including the collection, organization, and storage of data. Storage management refers to the software and processes that improve the performance of data storage resources. These processes help businesses store more data on existing hardware, speed up data retrieval, prevent data loss, meet data retention requirements, and reduce IT expenses. Storage management makes it possible to reassign storage capacity quickly as business needs change. Groups of users may be interested in viewing the same data visualization concurrently. Problems may arise where the users are viewing different data visualizations that could be superficially similar (e.g., they may use a common template, but be based on a different underlying data set), or are out of sync. In order to view the same data visualization, each user must separately enable the specific visualization, with the same specific configurations and settings, which may need to be manually configured by each user. A difference in any of these parameters can produce inconsistent displays, which may not be readily apparent to users. Data processing is the process of data management, which enables creation of valid, useful information from the collected data. Data processing includes classification, computation, coding and updating. Data storage refers to keeping data in the best suitable format and in the best available medium. Documents containing health data are referred to as records. Data are used to create information that is needed for a variety of functions of health institutions, the quality of data is of prime importance, implying that, among other criteria, data must be understandable. The amount of data generated by IoT, smart devices, cloud applications, and social is growing exponentially. You need ways to easily and cost-effectively analyze all of this data with minimal time-to-insight, regardless of the format or where the data is stored. Effective management is key to ensuring organizations use storage resources effectively, and that they store data securely in compliance with company policies and government regulations. IT administrators and managers must understand what procedures and tools encompass data storage management to develop their own strategy. It improves performance and protects against data loss. With effective management, storage systems perform well across geographic areas, time and users. It also ensures that data is safe from outside threats, human error and system failures. Proper backup and disaster recovery are pieces of this data protection strategy. Strategy provides users with the right amount of storage capacity. Organizations can scale storage space up and down as needed. The storage strategy accommodates for constantly changing needs and applications.  Storage management also makes it easier on admins by centralizing administration so they can oversee a variety of storage systems. Storage systems may rely on electromagnetic, optical or other media to preserve and restore the data if needed. Data storage makes it easy to back up files for safekeeping and quick recovery in the event of an unexpected computing crash or cyberattack. Storage can occur on physical hard drives, disk drives, USB drives or virtually in the cloud. The utilization rate is defined as the overall extent to which data center servers are being used and is usually recorded as a percentage. Storage utilization is a measure of how well the available data storage space in an enterprise is used. The heterogeneous storage system, the local storage system is equivalent to a host. You can create a host and add its initiator to the local storage system to establish a logical connection between the heterogeneous storage system and local storage system. Those terms are known as “metadata tags.” These tags are used to describe HTML documents, and in turn those tags are used by search engines, browsers, and other web services to determine when and how to display information from that page. While this is one of the most commonly known uses of metadata. Structural metadata tags provide information about how a digital asset is organized, such as whether it is part of one or more collections. Incorporating the teachings of Fillippi into Chen and Siebel would produce user input is received from a display management device indicating a display configuration setting for the display. User input is received indicating an assignment of a data visualization of analytics data to the registered display based on the display configuration setting, as disclosed by Fillippi, (see Abstract).  
Regarding independent claim(s) 8, Chen discloses a system for storage resource utilization analytics, comprising: one or more computers with executable instructions that when executed cause the system to: receive, by each of a plurality of heterogeneous storage systems of varying file system and object storage architectures, requests to perform storage actions on data respectively stored in the plurality of heterogeneous storage systems (Chen discloses splunk is a database system designed for extracting structure and analyzing machine-generated data. It takes in data from other databases, web servers, networks, sensors, etc. and then offers services to analyze the data, and produce dashboards, graphs, reports, alerts, performance measurements and other visualizations. A heterogeneous distributed database, different sites have different operating systems, DBMS products and data models. It also allows users to search and visualize event data extracted from raw machine data received from heterogeneous data sources. The heterogeneous database systems are independent in nature and integrated together so that they function as a single database system. An application marketplace or other application distribution system might distribute the application to a client device based on a request from the client device to download the application. It states the physical distribution of data across the different sites. See Chen: Para. 0115, 0146, 0151, 0210, 0290, 0334 and 0446-0457). This reads on the claim concept of by a processor, for storage resource utilization analytics, comprising: receive, by each of a plurality of heterogeneous storage systems of varying file system and object storage architectures, requests to perform storage actions on data respectively stored in the plurality of heterogeneous storage systems), 
wherein the requests to perform the storage actions are each initiated by a user or application on a computer in networked communication with a respective one of the plurality of heterogeneous storage systems in which the data is stored, and wherein metadata associated with each storage action is emitted by the respective one of the plurality of heterogeneous storage systems upon performing the storage action (Chen discloses each client device 102 may host or execute one or more client applications 110 that are capable of interacting with one or more host devices 106 via one or more networks 104. For instance, a client application 110 may be or comprise a web browser that a user may use to navigate to one or more websites or other resources provided by one or more host devices 106. A dependency relationship between a corporate e-mail service and a centralized authentication service can be reflected by recording an association between their respective service definitions, which is multiple databases that are connected with each other and are spread across different physical locations. Different sites use dissimilar schemas and software. The system may be composed of a variety of DBMSs like relational, network, hierarchical or object oriented. Splunk service can includes informational fields that can serve as metadata, implied data fields, or attributed data fields for the events identified by other aspects of the entity definition. The metadata fields associated with the data blocks at block 304, the default metadata fields associated with each event may include a host, source, and source type field including or in addition to a field storing the timestamp. A database server is the software managing a database, and a client is an application that requests information from a server. Each computer in a network is a node that can host one or more databases. Each node in a distributed database system can act as a client, a server, or both, depending on the situation within a heterogeneous distributed database system, (See Chen: Para. 0102-0115, 0129-0136, 0161-0167, 0246, 0247, 0283, 0289, 0334, 0449 and 0450). This reads on the claim concept of wherein the requests to perform the storage actions are each initiated by a user or application on a computer in networked communication with a respective one of the plurality of heterogeneous storage systems in which the data is stored, and wherein metadata associated with each storage action is emitted by the respective one of the plurality of heterogeneous storage systems upon performing the storage action);  
responsive to performing the storage actions, create, by each of the plurality of heterogeneous storage systems, one or more events containing the metadata respectively describing the storage actions (Chen discloses storage capacity is presently making it feasible to store massive quantities of minimally processed machine data for later retrieval and analysis. Storing minimally processed machine data and performing analysis operations at search time can provide greater flexibility. Similar to the process for creating events, an indexer may again refer to a source type definition associated with the data to locate one or more properties that indicate instructions for determining a timestamp for each event. The indexer associates with each event one or more metadata fields including a field containing the timestamp (in some embodiments, a timestamp may be included in the metadata fields) determined for the event. Users to search and visualize event data extracted from raw machine data received from heterogeneous data sources. A set of databases from different vendors, possibly using different database paradigms. Different types of capabilities can be provided by heterogeneous distributed database systems. They include schema integration, distributed query processing, distributed transaction management, administrative functions, and coping with different types of heterogeneity. Schema integration has to do with the way in which users can logically view the distributed data, {see Chen: Para. 0087-0095, 0104-0199, 0135-0142, 0151 and 0334). This reads on the claim concept of responsive to performing the storage actions, create, by each of the plurality of heterogeneous storage systems, one or more events containing the metadata respectively describing the storage actions);
responsive to creating the one or more events, send, by each of the plurality of heterogeneous storage systems (Chen discloses storing minimally processed machine data and performing analysis operations at search time can provide greater flexibility. Similar to the process for creating events, an indexer may again refer to a source type definition associated with the data to locate one or more properties that indicate instructions for determining a timestamp for each event. The indexer associates with each event one or more metadata fields including a field containing the timestamp {in some embodiments, a timestamp may be included in the metadata fields) determined for the event. Users to search and visualize event data extracted from raw machine data received from heterogeneous data sources. A set of databases from different vendors, possibly using different database paradigms. Different types of capabilities can be provided by heterogeneous distributed database systems. They include schema integration, distributed query processing, distributed transaction management, administrative functions, and coping with different types of heterogeneity. Schema integration has to do with the way in which users can logically view the distributed data. A dependency relationship between a corporate e-mail service and a centralized authentication service can be reflected by recording an association between their respective service definitions, (see Chen: Para. 0087-0095, 0104-0199, 0135- 0142, 0151, 0246, 0283 and 0334). This reads on the claim concept of responsive to creating the one or more events, send, by each of the plurality of heterogeneous storage systems), 
within the centralized search index for each respective storage system of the plurality of heterogeneous storage systems, the metadata associated with each storage action undertaken by the user or the application (Chen discloses the data center monitoring of the health of the environment, proactively identifying performance and capacity. A data collection controller node 3306 may determine that one or more data collection nodes 3304 can increase a rate at which the nodes send collection requests in response to determining that a data source 3302 has increased a rate at which the data source permits, which is the data source has increased its computing capacity to receive such requests. As storage capacity becomes progressively cheaper and more plentiful, there are fewer incentives to discard these portions of machine data and many reasons to retain more of the data. A cloud-based data intake and query system 1006 may comprise a plurality of system. Each system instance 1008 may include one or more computing resources managed by a provider of the cloud-based system 1006 made available to a particular subscriber. A dependency relationship between a corporate e-mail service and a centralized authentication service can be reflected by recording an association between their respective service definitions, which is multiple databases that are connected with each other and are spread across different physical locations. Different sites use dissimilar schemas and software. The system may be composed of a variety of DBMSs like relational, network, hierarchical or object oriented. Splunk service can includes informational fields that can serve as metadata, implied data fields, or attributed data fields for the events identified by other aspects of the entity definition. The metadata fields associated with the data blocks at block 304, the default metadata fields associated with each event may include a host, source, and source type field including or in addition to a field storing the timestamp. A database server is the software managing a database, and a client is an application that requests information from a server. Each computer in a network is a node that can host one or more databases. Each node in a distributed database system can act as a client, a server, or both, depending on the situation within a heterogeneous distributed database system. User can search for any information by passing query in form of keywords or phrase. It then searches for relevant information in its database and return to the user. The search head may optimize the received search request for execution at the respective external virtual index. Alternatively, the ERP process may receive a search request as a result of analysis performed by the search head or by a different system process. Application running on a client device may initiate communication with a host application 114 by making a request for a specific resource (e.g., based on an HTTP request), and the application server may respond with the requested content stored in one or more response packets, (see Chen: Para. 0086, 0087, 0103, 0112, 0190, 0205-0221, 0291, 0225- 0246, 0247, 0283, 0289, 0303, 0334, 0449 and 0450). This reads on the claim concept of within the centralized search index for each respective storage system of the plurality of heterogeneous storage systems, the metadata associated with each storage action undertaken by the user or the application); and 
However, Chen do not appears to specifically disclose the one or more events and the metadata as a message to a centralized search index via a message queue; responsive to receiving the message by the centralized search index from the message queue, extracting the one or more events from the message and indexing the one or more events according to the metadata, wherein the metadata is normalized from a first format describing each storage action performed by those of the plurality of heterogeneous storage systems implementing the file system architecture and a second format describing each storage action performed by those of the plurality of heterogeneous storage systems implementing the object storage architecture into a third, standardized format for indexing: and determine storage capacity in each of the plurality of heterogeneous storage systems by exclusively examining.  
In the same field of endeavor, Siebel discloses the one or more events and the metadata as a message to a centralized search index via a message queue; responsive to receiving the message by the centralized search index from the message queue, extracting the one or more events from the message and indexing the one or more events according to the metadata (Siebel discloses for example, existing data exploration tools may be capable of processing or displaying snapshots of historical statistical data, but lack offerings that can trigger analytics on real-time or streaming events or deal with complex time-series calculations. The data sources 208 may include data about device events. The device events may include, for example, device failure, reboot, outage, tamper, and the like. An event queue is a repository where events from an application are held prior to being processed by a receiving program or system. Event queues are often used in the context of an enterprise messaging system. The type system may be defined by metadata or circuitry within the system 200. For example, the type metadata component 404 defines type models for a type system for a distributed system (metadata to identify the type of message). Presenting a plurality of UI components to the user and receiving a selection of one or more of the plurality of UI components for inclusion in the application UI. Receiving and processing messages comprising the time-series data using one or more of stream processing and the distributed queues (for example, using the stream processing component 3730). A single medium or multiple media (e.g., a centralized or distributed database, and/or associated caches and servers) that store the one or more sets of instructions. The centralized search index provides results for a unified search experience. The search engine provides the necessary algorithms and query languages necessary to connect users with the relevant content in the centralized search index. The system includes translating a message and placing the message in a distributed message queue using message decoders. These tools each provide a live interface for extracting data from numerous sources, plotting and visualizing the raw data as well as features of the data, and running machine learning algorithms. The method 4100 includes extracting, transforming, and loading 4108 aggregate data into a multi-dimensional data store (for example, using a data services component 3714), (see Siebel: Para. 0085, 0113-0114, 0145, 0152-0158 0186, 0311-0326, 0485-0488, 0592-0606, 0612-0617, 0644-0661, 0665-0669 and FIG. 4, 5 & 35). This reads the claim concept of the one or more events and the metadata as a message to a centralized search index via a message queue; responsive to receiving the message by the centralized search index from the message queue, extracting the one or more events from the message and indexing the one or more events according to the metadata), 
wherein the metadata is normalized from a first format describing each storage action performed by those of the plurality of heterogeneous storage systems implementing the file system architecture and a second format describing each storage action performed by those of the plurality of heterogeneous storage systems implementing the object storage architecture into a third, standardized format for indexing: and determine storage capacity in each of the plurality of heterogeneous storage systems by exclusively examining (Siebel discloses for longer gaps, machine learning techniques such as weather normalized regressions may be required. Normalized data may be provided to the key/value store 3016. The type system may be defined by metadata or circuitry within the system 200. The type of data that may be provided by the data sources 208 and metadata to identify the type of message. Based on the message type, the communication/retry logic may place a message into an inbound queue, wherein the message will await processing. When data or messages need to be sent to one or more of the data sources 208, messages may be placed in the outbound queues. Developers building large scale loT applications with millions of sensors face the challenge of detecting valuable events from within fast, real-time, high bandwidth, heterogeneous data streams. Heterogeneous refers to a mixed environment with technology from multiple vendors. The data sources 208 may include data stored in an unstructured database or format, such as a Hadoop distributed file system (HDFS). The data services component 204, which may include storage nodes (first, second and third), is designed to run on cheap commodity hardware and handle high write throughput while not sacrificing read efficiency, helping drive down costs of ownership while greatly increasing the value of a business's big data environment. As nodes are added, the data may be automatically rebalanced and partitioned across the storage cluster, ensuring continued high performance and reliability. The product cloud may provide one or more of: a platform for building and processing software applications; massive data storage capacity; a data abstraction layer that implements a type system; a rules engine and analytics platform. For example, the integration component 202 and data services component 204 reduce development time and cost by using a standardized persistence framework, (see Siebel: Para. 0099, 0141-0145, 0152-0158, 0164-0207, 0306, 0319-0325, 0387, 0468, 0588 and FIG. 1). This reads on the claim concept of wherein the metadata is normalized from a first format describing each storage action performed by those of the plurality of heterogeneous storage systems implementing the file system architecture and a second format describing each storage action performed by those of the plurality of heterogeneous storage systems implementing the object storage architecture into a third, standardized format for indexing: and determine storage capacity in each of the plurality of heterogeneous storage systems by exclusively examining). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the storage volume and resource utilization of
Chen in order to have incorporated the distributed message queue, as disclosed by Siebel, since both of these mechanisms are directed to Data storage refers to the use of recording media to retain data using computers or other devices. The most prevalent forms of data storage are file storage, block storage and object storage, with each being ideal for different purposes. Heterogeneous refers to a mixed environment with technology from multiple vendors. Think of heterogeneous as an environment that has interoperable components. A heterogeneous would involve components from multiple vendors, for example switches running in interoperability mode. An event queue is a repository where events from an application are held prior to being processed by a receiving program or system. Event queues are often used in the context of an enterprise messaging system. Events waiting to be processed reside in an event queue. The term message, or messages, is sometimes used interchangeably with the term event.
Message queues allow different parts of a system to communicate and process operations asynchronously. A message queue provides a lightweight buffer which temporarily stores messages, and endpoints that allow software components to connect to the queue in order to send and receive messages. Storage is a process through which digital data is saved within a data storage device by means of computing technology. Storage is a mechanism that enables a computer to retain data, either temporarily or permanently. Storage Management is defined as it refers to the management of the data storage equipment's that are used to store the user/computer generated data. Hence it is a tool or set of processes used by an administrator to keep your data and storage equipment's safe. Storage management is a process for users to optimize the use of storage devices and to protect the integrity of data for any media on which it resides and the category of storage management generally contain the different type of subcategories covering aspects such as security, virtualization and more, as well as different types of provisioning or automation, which is generally made up the entire storage management software market. Cloud storage as one of the most important services of cloud computing helps cloud users break the bottleneck of restricted resources and expand their storage without upgrading their devices. In order to guarantee the security and privacy of cloud users, data are always outsourced in an encrypted form. However, encrypted data could incur much waste of cloud storage and complicate data sharing among authorized users. Heterogeneous computing refers to systems that use more than one kind of processor or cores. These systems gain performance or energy efficiency not just by adding the same type of processors, but by adding dissimilar coprocessors, usually incorporating specialized processing capabilities to handle particular tasks. Heterogeneous System Architecture is a cross-vendor set of specifications that allow for the integration of central processing units and graphics processors on the same bus, with shared memory and tasks. One overarching goal of the heterogeneous system is to reduce latency for CPU/GPU operations. In order to do this, programmers have to reorganize the computing system, where traditional systems have a CPU that is separate from a GPU.
Storage utilization is a measure of how well the available data storage space in an enterprise is used.
Utilization measures the efficiency with which the storage uses its inventory storage capacity.
Incorporating the teachings of Siebel into Chen would produce the system may include message decoders to receive messages comprising the time-series data and storing the messages on message queues, as disclosed by Siebel, (see Abstract). 
However, Chen and Siebel do not appears to specifically disclose responsive to receiving the one or more events by the plurality of heterogeneous storage systems and analyzing content of the one or more events, tag data of the one or more events with the metadata in real-time according to one or more pre-defined rules applied to the content, wherein the user is mapped to a department of an entity having set in a the centralized search index department-specific metadata tags, and wherein, an authentication lookup of the user to determine the department to apply the department-specific metadata tags to the data is performed only when the user mapping to the department is unknown.
In the same field of endeavor, Siebel discloses responsive to receiving the one or more events by the plurality of heterogeneous storage systems and analyzing content of the one or more events, tag data of the one or more events with the metadata in real-time according to one or more pre-defined rules applied to the content (Filippi discloses the communication between a client device 102 and host application 114 may include sending various requests and receiving data packets. System 108 includes one or more forwarders 204 that receive data from a variety of input data sources 202, and one or more indexers 206 that process and store the data in one or more data stores 208. The transformations applied to event data may, for example, be specified in one or more configuration files and referenced by one or more source type definitions. It also allows users to search and visualize event data extracted from raw machine data received from heterogeneous data sources. Events among the indexers and data stores, the indexers can analyze events for a query in parallel. System component annotates each block generated from the raw data with one or more metadata fields. These metadata fields may, for example, provide information related to the data block as a whole and may apply to each event that is subsequently derived from the data in the data block. For example a user may assign any of various tags and/or display properties to the displays and the user or the display management system can define groups using these tags. They may use a saved search to look for events in real-time or on a schedule. Further, a display alert may trigger when search results meet specific conditions (e.g., user defined conditions). Predefined rules are rules created in the Developer tool or provided with the Developer tool and Analyst tool, (see Fillippi: Para. 0072-0088, 0106-0114, 0119-0121, 0122-0137, 0183-0195, 0245, 0279-0292 and 0307-0310). This reads on the claim concepts of responsive to receiving the one or more events by the plurality of heterogeneous storage systems and analyzing content of the one or more events, tag data of the one or more events with the metadata in real-time according to one or more pre-defined rules applied to the content), 
wherein the user is mapped to a department of an entity having set in a the centralized search index department-specific metadata tags, and wherein, an authentication lookup of the user to determine the department to apply the department-specific metadata tags to the data is performed only when the user mapping to the department is unknown (Filippi discloses For example, a dependency relationship between a corporate e-mail service and a centralized authentication service can be reflected by recording an association between their respective service definitions. a user interface, allowing centralized control and management of multiple displays, which may be located in different geographic regions, and may be attached to and hosted by different computing devices. a service such as corporate e-mail may be defined in terms of the entities employed to provide the service, such as host machines and network devices. Each entity is defined to include information for identifying all of the event data that pertains to the entity, whether produced by the entity itself or by another machine, and considering the many various ways the entity may be identified in raw machine data (such as by a URL, an IP address, or machine name). Metadata is data (information) about data. Meta tags always go inside the <head> element, and are typically used to specify character set. The metadata fields may include separate fields specifying each of a host, a source, and a source type related to the data block. Registration code may be any identifier which can be used for authentication. This could include logging into a user account maintained by the host device, such as with a usemame and password. Performs monitoring and alerting operations and includes analytics to facilitate identifying both known and unknown security threats based on large volumes of data stored. IT service monitoring, and identifying both known and unknown security threats, from the underlying data, (Fillippi: Para. 0072-0088, 0114-0122, 0181-0188, 0228-0244 and 0267-0273). This reads on the claim concepts of wherein the user is mapped to a department of an entity having set in a the centralized search index department-specific metadata tags, and wherein, an authentication lookup of the user to determine the department to apply the department-specific metadata tags to the data is performed only when the user mapping to the department is unknown). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the storage volume and resource utilization with distributing data of Chen and Siebel in order to have incorporated the management for data, as disclosed by Fillippi, since both of these mechanisms are directed to data analytics is a discipline focused on extracting insights from data. It comprises the processes, tools and techniques of data analysis and management, including the collection, organization, and storage of data. Storage management refers to the software and processes that improve the performance of data storage resources. These processes help businesses store more data on existing hardware, speed up data retrieval, prevent data loss, meet data retention requirements, and reduce IT expenses. Storage management makes it possible to reassign storage capacity quickly as business needs change. Groups of users may be interested in viewing the same data visualization concurrently. Problems may arise where the users are viewing different data visualizations that could be superficially similar (e.g., they may use a common template, but be based on a different underlying data set), or are out of sync. In order to view the same data visualization, each user must separately enable the specific visualization, with the same specific configurations and settings, which may need to be manually configured by each user. A difference in any of these parameters can produce inconsistent displays, which may not be readily apparent to users. Data processing is the process of data management, which enables creation of valid, useful information from the collected data. Data processing includes classification, computation, coding and updating. Data storage refers to keeping data in the best suitable format and in the best available medium. Documents containing health data are referred to as records. Data are used to create information that is needed for a variety of functions of health institutions, the quality of data is of prime importance, implying that, among other criteria, data must be understandable. The amount of data generated by IoT, smart devices, cloud applications, and social is growing exponentially. You need ways to easily and cost-effectively analyze all of this data with minimal time-to-insight, regardless of the format or where the data is stored. Effective management is key to ensuring organizations use storage resources effectively, and that they store data securely in compliance with company policies and government regulations. IT administrators and managers must understand what procedures and tools encompass data storage management to develop their own strategy. It improves performance and protects against data loss. With effective management, storage systems perform well across geographic areas, time and users. It also ensures that data is safe from outside threats, human error and system failures. Proper backup and disaster recovery are pieces of this data protection strategy. Strategy provides users with the right amount of storage capacity. Organizations can scale storage space up and down as needed. The storage strategy accommodates for constantly changing needs and applications.  Storage management also makes it easier on admins by centralizing administration so they can oversee a variety of storage systems. Storage systems may rely on electromagnetic, optical or other media to preserve and restore the data if needed. Data storage makes it easy to back up files for safekeeping and quick recovery in the event of an unexpected computing crash or cyberattack. Storage can occur on physical hard drives, disk drives, USB drives or virtually in the cloud. The utilization rate is defined as the overall extent to which data center servers are being used and is usually recorded as a percentage. Storage utilization is a measure of how well the available data storage space in an enterprise is used. The heterogeneous storage system, the local storage system is equivalent to a host. You can create a host and add its initiator to the local storage system to establish a logical connection between the heterogeneous storage system and local storage system. Those terms are known as “metadata tags.” These tags are used to describe HTML documents, and in turn those tags are used by search engines, browsers, and other web services to determine when and how to display information from that page. While this is one of the most commonly known uses of metadata. Structural metadata tags provide information about how a digital asset is organized, such as whether it is part of one or more collections. Incorporating the teachings of Fillippi into Chen and Siebel would produce user input is received from a display management device indicating a display configuration setting for the display. User input is received indicating an assignment of a data visualization of analytics data to the registered display based on the display configuration setting, as disclosed by Fillippi, (see Abstract).  
Regarding independent claim(s) 14, Chen discloses a computer program product for storage resource utilization analytics by a processor, the computer program product comprising a non-transitory computer readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: an executable portion that receives, by each of a plurality of heterogeneous storage systems of varying file system and object storage architectures, requests to perform storage actions on data respectively stored in the plurality of heterogeneous storage systems (Chen discloses splunk is a database system designed for extracting structure and analyzing machine-generated data. It takes in data from other databases, web servers, networks, sensors, etc. and then offers services to analyze the data, and produce dashboards, graphs, reports, alerts, performance measurements and other visualizations. A heterogeneous distributed database, different sites have different operating systems, DBMS products and data models. It also allows users to search and visualize event data extracted from raw machine data received from heterogeneous data sources. The heterogeneous database systems are independent in nature and integrated together so that they function as a single database system. An application marketplace or other application distribution system might distribute the application to a client device based on a request from the client device to download the application. It states the physical distribution of data across the different sites, (See Chen: Para. 0115, 0146, 0151, 0210, 0260, 0290, 0334, 0364-0379 and 0446- 0457). This reads on the claim concept of a computer program product for storage resource utilization analytics by a processor, the computer program product comprising a non-transitory computer readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: an executable portion that receives, by each of a plurality of heterogeneous storage systems of varying file system and object storage architectures, requests to perform storage actions on data respectively stored in the plurality of heterogeneous storage systems), 
wherein the requests to perform the storage actions are each initiated by a user or application on a computer in networked communication with a respective one of the plurality of heterogeneous storage systems in which the data is stored, and wherein metadata associated with each storage action is emitted by the respective one of the plurality of heterogeneous storage systems upon performing the storage action (Chen discloses each client device 102 may host or execute one or more client applications 110 that are capable of interacting with one or more host devices 106 via one or more networks 104. For instance, a client application 110 may be or comprise a web browser that a user may use to navigate to one or more websites or other resources provided by one or more host devices 106. A dependency relationship between a corporate e-mail service and a centralized authentication service can be reflected by recording an association between their respective service definitions, which is multiple databases that are connected with each other and are spread across different physical locations. Different sites use dissimilar schemas and software. The system may be composed of a variety of DBMSs like relational, network, hierarchical or object oriented. Splunk service can includes informational fields that can serve as metadata, implied data fields, or attributed data fields for the events identified by other aspects of the entity definition. The metadata fields associated with the data blocks at block 304, the default metadata fields associated with each event may include a host, source, and source type field including or in addition to a field storing the timestamp. A database server is the software managing a database, and a client is an application that requests information from a server. Each computer in a network is a node that can host one or more databases. Each node in a distributed database system can act as a client, a server, or both, depending on the situation within a heterogeneous distributed database system, (See Chen: Para. 0102-0115, 0129-0136, 0161-0167, 0246, 0247, 0283, 0289, 0334, 0449 and 0450). This reads on the claim concept of wherein the requests to perform the storage actions are each initiated by a user or application on a computer in networked communication with a respective one of the plurality of heterogeneous storage systems in which the data is stored, and wherein metadata associated with each storage action is emitted by the respective one of the plurality of heterogeneous storage systems upon performing the storage action); 
an executable portion that responsive to performing the storage actions, creates, by each of the plurality of heterogeneous storage systems, one or more events containing the metadata respectively describing the storage actions (Chen discloses storage capacity is presently making it feasible to store massive quantities of minimally processed machine data for later retrieval and analysis. Storing minimally processed machine data and performing analysis operations at search time can provide greater flexibility. Similar to the process for creating events, an indexer may again refer to a source type definition associated with the data to locate one or more properties that indicate instructions for determining a timestamp for each event. The indexer associates with each event one or more metadata fields including a field containing the timestamp (in some embodiments, a timestamp may be included in the metadata fields) determined for the event. Users to search and visualize event data extracted from raw machine data received from heterogeneous data sources. A set of databases from different vendors, possibly using different database paradigms. Different types of capabilities can be provided by heterogeneous distributed database systems. They include schema integration, distributed query processing, distributed transaction management, administrative functions, and coping with different types of heterogeneity. Schema integration has to do with the way in which users can logically view the distributed data, (see Chen: Para. 0087-0095, 0104-0199, 0135-0142, 0151 and 0334). This reads on the claim concept of an executable portion that responsive to performing the storage actions, create, by each of the plurality of heterogeneous storage systems, one or more events containing the metadata respectively describing the storage actions); 
an executable portion that, responsive to creating the one or more events, sends, by each of the plurality of heterogeneous storage systems (Chen discloses storing minimally processed machine data and performing analysis operations at search time can provide greater flexibility. Similar to the process for creating events, an indexer may again refer to a source type definition associated with the data to locate one or more properties that indicate instructions for determining a timestamp for each event. The indexer associates with each event one or more metadata fields including a field containing the timestamp (in some embodiments, a timestamp may be included in the metadata fields) determined for the event. Users to search and visualize event data extracted from raw machine data received from heterogeneous data sources. A set of databases from different vendors, possibly using different database paradigms. Different types of capabilities can be provided by heterogeneous distributed database systems. They include schema integration, distributed query processing, distributed transaction management, administrative functions, and coping with different types of heterogeneity. Schema integration has to do with the way in which users can logically view the distributed data. A dependency relationship between a corporate e-mail service and a centralized authentication service can be reflected by recording an association between their respective service definitions, (see Chen: Para. 0087-0095, 0104-0199, 0135- 0142, 0151, 0246, 0283 and 0334). This reads on the claim concept of an executable portion that, responsive to creating the one or more events, sends, by each of the plurality of heterogeneous storage systems), 
within the centralized search index for each respective storage system of the plurality of heterogeneous storage systems, the metadata associated with each storage action undertaken by the user or the application (Chen discloses the data center monitoring of the health of the environment, proactively identifying performance and capacity. A data collection controller node 3306 may determine that one or more data collection nodes 3304 can increase a rate at which the nodes send collection requests in response to determining that a data source 3302 has increased a rate at which the data source permits, which is the data source has increased its computing capacity to receive such requests. As storage capacity becomes progressively cheaper and more plentiful, there are fewer incentives to discard these portions of machine data and many reasons to retain more of the data. A cloud-based data intake and query system 1006 may comprise a plurality of system. Each system instance 1008 may include one or more computing resources managed by a provider of the cloud based system 1006 made available to a particular subscriber. A dependency relationship between a corporate e-mail service and a centralized authentication service can be reflected by recording an association between their respective service definitions, which is multiple databases that are connected with each other and are spread across different physical locations. Different sites use dissimilar schemas and software. The system may be composed of a variety of DBMSs like relational, network, hierarchical or object oriented. Splunk service can includes informational fields that can serve as metadata, implied data fields, or attributed data fields for the events identified by other aspects of the entity definition. The metadata fields associated with the data blocks at block 304, the default metadata fields associated with each event may include a host, source, and source type field including or in addition to a field storing the timestamp. A database server is the software managing a database, and a client is an application that requests information from a server. Each computer in a network is a node that can host one or more databases. Each node in a distributed database system can act as a client, a server, or both, depending on the situation within a heterogeneous distributed database system. User can search for any information by passing query in form of keywords or phrase. It then searches for relevant information in its database and return to the user. The search head may optimize the received search request for execution at the respective external virtual index. Alternatively, the ERP process may receive a search request as a result of analysis performed by the search head or by a different system process. Application running on a client device may initiate communication with a host application 114 by making a request for a specific resource (e.g., based on an HTTP request), and the application server may respond with the requested content stored in one or more response packets, (see Chen: Para. 0086, 0087, 0103, 0112, 0190, 0205-0221, 0291, 0225- 0246, 0247, 0283, 0289, 0303, 0334, 0449 and 0450). This reads on the claim concept of within the centralized search index for each respective storage system of the plurality of heterogeneous storage systems, the metadata associated with each storage action undertaken by the user or the application); and 
However, Chen do not appears to specifically disclose the one or more events and the metadata as a message to a centralized search index via a message queue; an executable portion that, responsive to receiving the message by the centralized search index from the message queue, extracts the one or more events from the message and indexes the one or more events according to the metadata, wherein the metadata is normalized from a first format describing each storage action performed by those of the plurality of heterogeneous storage systems implementing the file system architecture and a second format describing each storage action performed by those of the plurality of heterogeneous storage systems implementing the object storage architecture into a third, standardized format for indexing; and an executable portion that determines storage capacity in each of the plurality of heterogeneous storage systems by exclusively examining. 
In the same field of endeavor, Siebel discloses the one or more events and the metadata as a message to a centralized search index via a message queue; an executable portion that, responsive to receiving the message by the centralized search index from the message queue, extracting the one or more events from the message and indexing the one or more events according to the metadata (Siebel discloses for example, existing data exploration tools may be capable of processing or displaying snapshots of historical statistical data, but lack offerings that can trigger analytics on real-time or streaming events or deal with complex time-series calculations. The data sources 208 may include data about device events. The device events may include, for example, device failure, reboot, outage, tamper, and the like. An event queue is a repository where events from an application are held prior to being processed by a receiving program or system. Event queues are often used in the context of an enterprise messaging system. The type system may be defined by metadata or circuitry within the system 200. For example, the type metadata component 404 defines type models for a type system for a distributed system (metadata to identify the type of message). Presenting a plurality of UI components to the user and receiving a selection of one or more of the plurality of UI components for inclusion in the application UI. Receiving and processing messages comprising the time-series data using one or more of stream processing and the distributed queues (for example, using the stream processing component 3730). A single medium or multiple media (e.g., a centralized or distributed database, and/or associated caches and servers) that store the one or more sets of instructions. The centralized search index provides results for a unified search experience. The search engine provides the necessary algorithms and query languages necessary to connect users with the relevant content in the centralized search index. The system includes translating a message and placing the message in a distributed message queue using message decoders. These tools each provide a live interface for extracting data from numerous sources, plotting and visualizing the raw data as well as features of the data, and running machine learning algorithms. The method 4100 includes extracting, transforming, and loading 4108 aggregate data into a multi-dimensional data store (for example, using a data services component 3714), (see Siebel: Para. 0085, 0113-0114, 0145, 0152-0158 0186, 0311-0326, 0485-0488, 0592-0606, 0612-0617, 0644-0661, 0665-0669 and FIG. 4, 5 & 35). This reads the claim concept of the one or more events and the metadata as a message to a centralized search index via a message queue; an executable portion that, responsive to receiving the message by the centralized search index from the message queue, extracting the one or more events from the message and indexing the one or more events according to the metadata), 
wherein the metadata is normalized from a first format describing each storage action performed by those of the plurality of heterogeneous storage systems implementing the file system architecture and a second format describing each storage action performed by those of the plurality of heterogeneous storage systems implementing the object storage architecture into a third, standardized format for indexing: and an executable portion that determines storage capacity in each of the plurality of heterogeneous storage systems by exclusively examining (Siebel discloses for longer gaps, machine learning techniques such as weather normalized regressions may be required. Normalized data may be provided to the key/value store 3016. The type system may be defined by metadata or circuitry within the system 200. The type of data that may be provided by the data sources 208) and metadata to identify the type of message. Based on the message type, the communication/retry logic may place a message into an inbound queue, wherein the message will await processing. When data or messages need to be sent to one or more of the data sources 208, messages may be placed in the outbound queues. Developers building large scale loT applications with millions of sensors face the challenge of detecting valuable events from within fast, real-time, high bandwidth, heterogeneous data streams. Heterogeneous refers to a mixed environment with technology from multiple vendors. The data sources 208 may include data stored in an unstructured database or format, such as a Hadoop distributed file system (HDFS). The data services component 204, which may include storage nodes (first, second and third), is designed to run on cheap commodity hardware and handle high write throughput while not sacrificing read efficiency, helping drive down costs of ownership while greatly increasing the value of a business's big data environment. As nodes are added, the data may be automatically rebalanced and partitioned across the storage cluster, ensuring continued high performance and reliability. The product cloud may provide one or more of: a platform for building and processing software applications; massive data storage capacity; a data abstraction layer that implements a type system; a rules engine and analytics platform. For example, the integration component 202 and data services component 204 reduce development time and cost by using a standardized persistence framework, (see Siebel: Para. 0099, 0141-0145, 0152-0158, 0164-0207, 0306, 0319-0325, 0387, 0468, 0588 and FIG. 1). This reads on the claim concept of wherein the metadata is normalized from a first format describing each storage action performed by those of the plurality of heterogeneous storage systems implementing the file system architecture and a second format describing each storage action performed by those of the plurality of heterogeneous storage systems implementing the object storage architecture into a third, standardized format for indexing: and an executable portion that determines storage capacity in each of the plurality of heterogeneous storage systems by exclusively examining).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the storage volume and resource utilization of
Chen in order to have incorporated the distributed message queue, as disclosed by Siebel, since both of these mechanisms are directed to Data storage refers to the use of recording media to retain data using computers or other devices. The most prevalent forms of data storage are file storage, block storage and object storage, with each being ideal for different purposes. Heterogeneous refers to a mixed environment with technology from multiple vendors. Think of heterogeneous as an environment that has interoperable components. A heterogeneous would involve components from multiple vendors, for example switches running in interoperability mode. An event queue is a repository where events from an application are held prior to being processed by a receiving program or system. Event queues are often used in the context of an enterprise messaging system. Events waiting to be processed reside in an event queue. The term message, or messages, is sometimes used interchangeably with the term event.
Message queues allow different parts of a system to communicate and process operations asynchronously. A message queue provides a lightweight buffer which temporarily stores messages, and endpoints that allow software components to connect to the queue in order to send and receive messages. Storage is a process through which digital data is saved within a data storage device by means of computing technology. Storage is a mechanism that enables a computer to retain data, either temporarily or permanently. Storage Management is defined as it refers to the management of the data storage equipment's that are used to store the user/computer generated data. Hence it is a tool or set of processes used by an administrator to keep your data and storage equipment's safe. Storage management is a process for users to optimize the use of storage devices and to protect the integrity of data for any media on which it resides and the category of storage management generally contain the different type of subcategories covering aspects such as security, virtualization and more, as well as different types of provisioning or automation, which is generally made up the entire storage management software market. Cloud storage as one of the most important services of cloud computing helps cloud users break the bottleneck of restricted resources and expand their storage without upgrading their devices. In order to guarantee the security and privacy of cloud users, data are always outsourced in an encrypted form. However, encrypted data could incur much waste of cloud storage and complicate data sharing among authorized users. Heterogeneous computing refers to systems that use more than one kind of processor or cores. These systems gain performance or energy efficiency not just by adding the same type of processors, but by adding dissimilar coprocessors, usually incorporating specialized processing capabilities to handle particular tasks. Heterogeneous System Architecture is a cross-vendor set of specifications that allow for the integration of central processing units and graphics processors on the same bus, with shared memory and tasks. One overarching goal of the heterogeneous system is to reduce latency for CPU/GPU operations. In order to do this, programmers have to reorganize the computing system, where traditional systems have a CPU that is separate from a GPU.
Storage utilization is a measure of how well the available data storage space in an enterprise is used.
Utilization measures the efficiency with which the storage uses its inventory storage capacity.
Incorporating the teachings of Siebel into Chen would produce the system may include message decoders to receive messages comprising the time-series data and storing the messages on message queues, as disclosed by Siebel, (see Abstract). 
However, Chen and Siebel do not appears to specifically disclose an executable portion that, responsive to receiving the one or more events by the plurality of heterogeneous storage systems and analyzing content of the one or more events, tags data of the one or more events with the metadata in real-time according to one or more predefined rules applied to the content, wherein the user is mapped to a department of an entity having set in a the centralized search index department-specific metadata tags, and wherein, an authentication lookup of the user to determine the department to apply the department-specific metadata tags to the data is performed only when the user mapping to the department is unknown.
In the same field of endeavor, Siebel discloses responsive an executable portion that, responsive to receiving the one or more events by the plurality of heterogeneous storage systems and analyzing content of the one or more events, tags data of the one or more events with the metadata in real-time according to one or more predefined rules applied to the content (Filippi discloses code is converted to an executable application, the custom code implementing the monitoring functionality can become part of the application itself. The communication between a client device 102 and host application 114 may include sending various requests and receiving data packets. System 108 includes one or more forwarders 204 that receive data from a variety of input data sources 202, and one or more indexers 206 that process and store the data in one or more data stores 208. The transformations applied to event data may, for example, be specified in one or more configuration files and referenced by one or more source type definitions. It also allows users to search and visualize event data extracted from raw machine data received from heterogeneous data sources. Events among the indexers and data stores, the indexers can analyze events for a query in parallel. System component annotates each block generated from the raw data with one or more metadata fields. These metadata fields may, for example, provide information related to the data block as a whole and may apply to each event that is subsequently derived from the data in the data block. For example a user may assign any of various tags and/or display properties to the displays and the user or the display management system can define groups using these tags. They may use a saved search to look for events in real-time or on a schedule. Further, a display alert may trigger when search results meet specific conditions (e.g., user defined conditions). Predefined rules are rules created in the Developer tool or provided with the Developer tool and Analyst tool, (see Fillippi: Para. 0072-0088, 0095-0097, 0106-0114, 0119-0121, 0122-0137, 0183-0195, 0245, 0279-0292 and 0307-0310). This reads on the claim concepts of an executable portion that, responsive to receiving the one or more events by the plurality of heterogeneous storage systems and analyzing content of the one or more events, tags data of the one or more events with the metadata in real-time according to one or more predefined rules applied to the content),   
wherein the user is mapped to a department of an entity having set in a the centralized search index department-specific metadata tags, and wherein, an authentication lookup of the user to determine the department to apply the department-specific metadata tags to the data is performed only when the user mapping to the department is unknown (Filippi discloses For example, a dependency relationship between a corporate e-mail service and a centralized authentication service can be reflected by recording an association between their respective service definitions. a user interface, allowing centralized control and management of multiple displays, which may be located in different geographic regions, and may be attached to and hosted by different computing devices. a service such as corporate e-mail may be defined in terms of the entities employed to provide the service, such as host machines and network devices. Each entity is defined to include information for identifying all of the event data that pertains to the entity, whether produced by the entity itself or by another machine, and considering the many various ways the entity may be identified in raw machine data (such as by a URL, an IP address, or machine name). Metadata is data (information) about data. Meta tags always go inside the <head> element, and are typically used to specify character set. The metadata fields may include separate fields specifying each of a host, a source, and a source type related to the data block. Registration code may be any identifier which can be used for authentication. This could include logging into a user account maintained by the host device, such as with a usemame and password. Performs monitoring and alerting operations and includes analytics to facilitate identifying both known and unknown security threats based on large volumes of data stored. IT service monitoring, and identifying both known and unknown security threats, from the underlying data, (Fillippi: Para. 0072-0088, 0114-0122, 0181-0188, 0228-0244 and 0267-0273). This reads on the claim concepts of wherein the user is mapped to a department of an entity having set in a the centralized search index department-specific metadata tags, and wherein, an authentication lookup of the user to determine the department to apply the department-specific metadata tags to the data is performed only when the user mapping to the department is unknown). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the storage volume and resource utilization with distributing data of Chen and Siebel in order to have incorporated the management for data, as disclosed by Fillippi, since both of these mechanisms are directed to data analytics is a discipline focused on extracting insights from data. It comprises the processes, tools and techniques of data analysis and management, including the collection, organization, and storage of data. Storage management refers to the software and processes that improve the performance of data storage resources. These processes help businesses store more data on existing hardware, speed up data retrieval, prevent data loss, meet data retention requirements, and reduce IT expenses. Storage management makes it possible to reassign storage capacity quickly as business needs change. Groups of users may be interested in viewing the same data visualization concurrently. Problems may arise where the users are viewing different data visualizations that could be superficially similar (e.g., they may use a common template, but be based on a different underlying data set), or are out of sync. In order to view the same data visualization, each user must separately enable the specific visualization, with the same specific configurations and settings, which may need to be manually configured by each user. A difference in any of these parameters can produce inconsistent displays, which may not be readily apparent to users. Data processing is the process of data management, which enables creation of valid, useful information from the collected data. Data processing includes classification, computation, coding and updating. Data storage refers to keeping data in the best suitable format and in the best available medium. Documents containing health data are referred to as records. Data are used to create information that is needed for a variety of functions of health institutions, the quality of data is of prime importance, implying that, among other criteria, data must be understandable. The amount of data generated by IoT, smart devices, cloud applications, and social is growing exponentially. You need ways to easily and cost-effectively analyze all of this data with minimal time-to-insight, regardless of the format or where the data is stored. Effective management is key to ensuring organizations use storage resources effectively, and that they store data securely in compliance with company policies and government regulations. IT administrators and managers must understand what procedures and tools encompass data storage management to develop their own strategy. It improves performance and protects against data loss. With effective management, storage systems perform well across geographic areas, time and users. It also ensures that data is safe from outside threats, human error and system failures. Proper backup and disaster recovery are pieces of this data protection strategy. Strategy provides users with the right amount of storage capacity. Organizations can scale storage space up and down as needed. The storage strategy accommodates for constantly changing needs and applications.  Storage management also makes it easier on admins by centralizing administration so they can oversee a variety of storage systems. Storage systems may rely on electromagnetic, optical or other media to preserve and restore the data if needed. Data storage makes it easy to back up files for safekeeping and quick recovery in the event of an unexpected computing crash or cyberattack. Storage can occur on physical hard drives, disk drives, USB drives or virtually in the cloud. The utilization rate is defined as the overall extent to which data center servers are being used and is usually recorded as a percentage. Storage utilization is a measure of how well the available data storage space in an enterprise is used. The heterogeneous storage system, the local storage system is equivalent to a host. You can create a host and add its initiator to the local storage system to establish a logical connection between the heterogeneous storage system and local storage system. Those terms are known as “metadata tags.” These tags are used to describe HTML documents, and in turn those tags are used by search engines, browsers, and other web services to determine when and how to display information from that page. While this is one of the most commonly known uses of metadata. Structural metadata tags provide information about how a digital asset is organized, such as whether it is part of one or more collections. Incorporating the teachings of Fillippi into Chen and Siebel would produce user input is received from a display management device indicating a display configuration setting for the display. User input is received indicating an assignment of a data visualization of analytics data to the registered display based on the display configuration setting, as disclosed by Fillippi, (see Abstract).  
Claims 2-7, 9-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2017/0085447 A1, hereinafter Chen) in view of Siebel et al. (US 2017/0006135 A1, hereinafter Siebel), in view of Fillipi et al. (US 2018/0121035 A1, hereinafter Fillipi) and in view of Prahlad et al. (US 2010/0332401 A1, hereinafter Prahlad). 
Regarding dependent claim(s) 2, the combination of Chen, Siebel and Fillipi discloses the method as in claim 1. However, the combination of Chen, Siebel and Fillipi do not appear to specifically disclose further including analyzing the metadata to identify storage capacity utilization information across the plurality of heterogeneous storage systems, wherein the metadata is custom metadata and the one or more events are from the plurality of heterogeneous storage systems. 
 In the same field of endeavor, Prahlad discloses further including analyzing the metadata to identify storage capacity utilization information across the plurality of heterogeneous storage systems, wherein the metadata is custom metadata and the one or more events are from the plurality of heterogeneous storage systems (a storage policy may identify including resources and available cloud storage/network. By analyzing various data/metadata/index and be automatically deleted or eliminating the need to migrate the data for ongoing savings in capacity utilization, (see Prahlad: Para. 0072-0075, 0089, 0101, 0309 and FIG. 24A); this reads on the claim concept of further including analyzing the metadata to identify storage capacity utilization information across the plurality of heterogeneous storage systems. Tagged with metadata such as custom metadata (tagged) with various categorization and index for searching. Many different applications/plurality of heterogeneous storage systems distribute data across different types of storage, (see Prahlad: Para. 0264 and 0266). This reads on the claim concept of wherein the metadata is custom metadata and the one or more events are from the plurality of heterogeneous storage systems). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the one or more data collection nodes to analyzing the collected performance information and conditions associated with a heterogeneous set of external data sources and distributed message queue of Chen, Siebel and Fillipi in order to have incorporated the resource utilization analytics, as disclosed by Prahlad, since both of these mechanisms are directed to in a centralized system, all users are connected to a central network owner or "server". The central owner stores data, which other users can access, and also user information. This user information may include user profiles, user-generated content, and more. A centralized system is easy to set up and can be developed quickly. A distributed system is similar to a decentralized one in that it doesn't have a single central owner. But going a step further, it eliminates centralization. In a distributed system, users have equal access to data, though user privileges can be enabled when needed. The distributed system enables users to share ownership of the data. Hardware and software resources are also allocated between users, which in some cases may improve the performance of the system. A distributed system is safe from the independent failure of components, which can improve its uptime considerably. A database system designed for extracting structure and analyzing machine-generated data. It takes in data from other databases, web servers, networks, sensors, etc. and then offers services to analyze the data, and produce dashboards, graphs, reports, alerts, and other visualizations. All this data is captured in a searchable repository and served via a web interface. A horizontal application and is useful for many different kinds of users with different knowledge bases in an organization, such as monitoring IT operations, security, and performing business analytics. It is also possible to extend the database environment by installing or developing an app. An app runs on the platform and includes inputs, lookups, and reports to display information about the data to add specific functionality. It indexes data by breaking them into events, based on the timestamp. After breaking the data up into events, the events are passed through the indexing pipeline where additional steps are taken, such as breaking the events into segments so indexing and searching can be done efficiently, building data structures for the indexes, and writing the events out to disk. Database supports events and metrics indexes. Events indexes are the default index type, impose minimal structure, and can accommodate any type of data. Metrics indexes are highly structured and designed to handle high volume and low latency demands. These indexes have better performance and less space utilization compared to events indexes. In a heterogeneous distributed database, different sites have different operating systems, DBMS products and data models. The heterogeneous database systems are independent in nature and integrated together so that they function as a single database system. Using Database Resource Analytics, you can view your current database resource utilization by CPU, memory, 1/0, and storage. You can also view the interconnect activity details for a selected database. You can also compare and contrast resource usage between databases, and identify which databases use the most resources, and are expanding rapidly. The Resource Utilization section shows the current utilization of databases and the databases that are reaching the server capacity headroom. Incorporating the teachings of Prahlad into Chen, Siebel and Fillipi would produce enhanced storage operation for organizing and storing data, as disclosed by Prahlad, (see Abstract).  
Regarding dependent claim(s) 3, the combination of Chen, Siebel and Fillipi discloses the method as in claim 1. However, the combination of Chen, Siebel and Fillipi do not appear to specifically disclose wherein the metadata is used in conjunction with storage size metadata, storage pool metadata, a type of operation, or a combination thereof.  
In the same field of endeavor, Prahlad discloses wherein the metadata is used in conjunction with storage size metadata, storage pool metadata, a type of operation, or a combination thereof (to protect sensitive data such as in metadata and define the sensitive objects as file or object that include confidential/privileged like email. A various/groups of clients (one or more events) associated with a department including resources and utilization storage cloud area, (see Prahlad: Para. 0072-0074, 0190 and 0191). The client application may store, all object stored by single client conjunction with URI a user login information that can help to metadata. Conjunction with creating secondary copies in cloud storage area. Storage pool methods may have for user lower operating costs, (see Prahlad: Para. 0061, 0332, 0338 and 0422). This reads on the claim concept of wherein the metadata is used in conjunction with storage size metadata, storage pool metadata, a type of operation, or a combination thereof). 
Regarding dependent claim(s) 4, the combination of Chen, Siebel, Fillipi and Prahlad discloses the method as in claim 3. However, the combination of Chen, Siebel and Fillipi do not appear to specifically disclose further including tagging the data of the one or more events with the metadata upon determining the data matches selected criteria of the one or more pre-defined rules.  
In the same field of endeavor, Prahlad discloses further including tagging the data of the one or more events with the metadata upon determining the data matches selected criteria of the one or more pre-defined rules (criteria relating to a data storage policy (pre-defined rules) may specify that certain data should be stored in one or more target cloud storage. One or more data can be selected to cut off by the policy. The metadata tag with as user column such as accounting confidential, personal email, attributes, characterizes and identifiers or other tags or data classifications associated with fil content. The search request may specify one or more keywords that will be found in matching document, (see Prahlad: Para. 0257, 0066, 0069, 0070, 0102, 0241, 0266, 0369 and 0354). This reads on the claim concept of further including tagging data of the one or more events with the metadata upon determining the data matches selected criteria of the one or more pre-defined rules).  
Regarding dependent claim(s) 5, the combination of Chen, Siebel and Fillipi disclose the method as in claim 1. However, the combination of Chen, Siebel and Fillipi do not appear to specifically disclose further including leveraging a representational state transfer (REST) application protocol interface (API) to set the metadata.  
In the same field of endeavor, Prahlad discloses further including leveraging a representational state transfer (REST) application protocol interface (API) to set the metadata (using various network protocol included HTTP and FTP. Storage management system often communicate via one or more proprietary network protocol may connect to the system. APls (REST) may provide to manipulate file stored on a cloud storage area, (see Prahlad: Para. 0060, 0086, 0106, 0103 and 0120- 0122). This reads on the claim concept of further including leveraging a representational state transfer (REST) application protocol interface (API) to set the metadata).  
Regarding dependent claim(s) 6, the combination of Chen, Siebel and Fillipi disclose the method as in claim 1. However, the combination of Chen, Siebel and Fillipi do not appear to specifically disclose further including adding key values to the metadata such that the key values are used as analytics for existing metadata records of events associated with the plurality of heterogeneous storage systems, wherein the centralized search index is a centralized key-value store. 
In the same field of endeavor, Prahlad discloses further including adding key values to the metadata such that the key values are used as analytics for existing metadata records of events associated with the plurality of heterogeneous storage systems, wherein the centralized search index is a centralized key-value store (data storage designed for storing, retrieving and managing. These record are stored and retrieved using a key values (primary key) that uniquely identifies the record (file or data object) metadata. Primary key help to analytics the archive file table by indicating, when the archive file along with metadata was deleted. This include multiple various clients may associated with different entities/companies which is heterogeneous storage systems, (see Prahlad: Para. 0264 and 0175-0187); this reads on the claim concept of further including adding key values to the metadata such that the key values are used as analytics for existing metadata records of events associated with the plurality of heterogeneous storage systems. A centralized metadata/index in this storage, may have either centralized or distributed. That may contain primary key file (key-value) in cloud storage area. Since the data cloud storage designed for storing, retrieving and managing, (see Prahlad: Para. 0100 and 0175-0187). This reads on the claim concept of wherein the centralized search index is a centralized key-value store). 
Regarding dependent claim(s) 7, the combination of Chen and Siebel discloses the method as in claim 1. However, the combination of Chen and Siebel do not appear to specifically disclose further including: indexing the one or more events into the centralized search index; and adding the metadata to the data of the one or more events subsequent to indexing, wherein the one or more events include one or more storage resource utilization metrics of the plurality of heterogeneous storage systems. 
In the same field of endeavor, Prahlad discloses further including: indexing the one or more events into the centralized search index; and adding the metadata to the data of the one or more events subsequent to indexing, wherein the one or more events include one or more storage resource utilization metrics of the plurality of heterogeneous storage systems (one or more table/index/metadata be stored and identify data object. The storage manager may receive to search the management, such as for files matching (one or more) then return result. Give search of the index data. May have multiple centralized metadata/index associated with each client. Client/companies may search using the centralized storage. New index or additional data the check with the previously index data which is adding metadata follow by updates an index. Which are similar to keywords located within the text to help identify a document, (see Prahlad: Para. 0256-0262, 0315, 0146 and 0238-0241); this reads on the claim concept of indexing the one or more events into the centralized search index; and adding the metadata to the data of the one or more events subsequent to indexing. Performance metrics instructed by a storage policy and help utilize data management services. The system may select a cloud storage including with different vendors or multiple vendors which is heterogeneous systems, (see Prahlad: Para. 0124, 0244, 0309). This reads on the claim concept wherein the one or more events include one or more storage resource utilization metrics of the plurality of heterogeneous storage systems). 
Regarding claim(s) 9, (drawn system): claim 9 is system claims respectively that correspond to method of claim 2. Therefore, 9 is rejected for at least the same reasons as the method of 2.
Regarding claim(s) 10, (drawn system): claim 10 is system claims respectively that correspond to method of claims 3 and 4. Therefore, 10 is rejected for at least the same reasons as the method of 3 and 4.
Regarding claim(s) 11, (drawn system): claim 11 is system claims respectively that correspond to method of claim 5. Therefore, 11 is rejected for at least the same reasons as the method of 5.
Regarding claim(s) 12, (drawn system): claim 12 is system claims respectively that correspond to method of claim 6. Therefore, 12 is rejected for at least the same reasons as the method of 6.
Regarding claim(s) 13, (drawn system): claim 9 is system claims respectively that correspond to method of claim 7. Therefore, 13 is rejected for at least the same reasons as the method of 7. 
Regarding claim 15, (drawn computer readable medium): claim 15 is computer readable medium claim respectively that correspond to method of claim 2. Therefore, 15 is rejected for at least the same reasons as the method of 2. 
Regarding claim 16, (drawn computer readable medium): claim 16 is computer readable medium claim respectively that correspond to method of claim 3. Therefore, 16 is rejected for at least the same reasons as the method of 3.
Regarding claim 17, (drawn computer readable medium): claim 17 is computer readable medium claim respectively that correspond to method of claim 4. Therefore, 17 is rejected for at least the same reasons as the method of 4. 
Regarding claim 18, (drawn computer readable medium): claim 18 is computer readable medium claim respectively that correspond to method of claim 5. Therefore, 18 is rejected for at least the same reasons as the method of 5. 
Regarding claim 19, (drawn computer readable medium): claim 19 is computer readable medium claim respectively that correspond to method of claim 6. Therefore, 19 is rejected for at least the same reasons as the method of 6. 
Regarding claim 20, (drawn computer readable medium): claim 20 is computer readable medium claim respectively that correspond to method of claim 7. Therefore, 20 is rejected for at least the same reasons as the method of 7. 
                                                           Examiner's Notes 
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/Examiner, Art Unit 2164                  

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164